Title: To Thomas Jefferson from Stael de Holstein, 3 August 1787
From: Staël de Holstein, Eric Magnus, Baron de
To: Jefferson, Thomas



Monsieur
Paris le 3. Août 1787.

Permettez que j’aye l’honneur de réclamer vos bons offices auprès des Etats unis dans une circonstance où la sureté du commerce est essentielement compromise.

Le Sr. Adolphe fréderic Dahlberg, Capitaine de la Galeasse Suédoise la Marie-Elisabeth, appartenante au Baron de Roxendorff, s’est mis en Mer pour une expédition au compte du propriétaire de ce bâtiment. Il s’est écoulé, Monsieur, un temps considérable sans qu’on ait eu la moindre nouvelle de ce Capitaine, qui paroit avoir formé le complôt de s’emparer du navire et de sa cargaison en se réfugiant dans des mers éloignées, suivant ce qui résulte des renseignements qu’on a pu se procurer, et des déclarations fournies aux Amirautés.
Le College de Commerce de Stockholm, ayant de fortes raisons de présumer que le Capitaine Dahlberg se sera retiré dans un des Ports des Etats unis, s’est adressé à moi, Monsieur, pour aviser aux moyens de s’assurer de sa personne.
J’ai l’honneur de joindre ici son signalement et la description de la Galeasse, tels qu’ils m’ont été envoyés. J’espère, Monsieur, que vous trouverez dans la sûreté du commerce et de la navigation des motifs assez puissants pour envoyer ces pieces aux Etats unis, et pour appuyer auprès du gouvernement la réclamation du College de Commerce, qui demande que des ordres soient donnés pour que le Capitaine Dahlberg et ses complices soyent arrêtés dans quelque port de l’Amérique qu’ils puissent se trouver, et quelque soit l’époque de la découverte qui en sera faite, pour delà être envoyès prisonniers sur ledit bâtiment au gouverneur de l’Isle St. Barthelemy appartenante à S.M. le Roi de Suede.
J’attendrai votre Réponse, Monsieur, pour en faire part au College de Commerce de Stockholm.
Je saisis cette occasion pour vous offrir l’assurance de la parfaite considération avec laquelle j’ai l’honneur d’être Monsieur Votre très humble et très obeissant serviteur,

Le Bon. Stael de Holstein

